Case 2:19-cv-01717-RGK-AGR Document 255 Filed 05/15/20 Page 1 of 3 Page ID #:10319



 1 WINSTON & STRAWN LLP
   Jeffrey L. Kessler (pro hac vice)
 2 jkessler@winston.com
 3 David G. Feher (pro hac vice)
   dfeher@winston.com
 4 200 Park Avenue
   New York, New York 10166
 5 Telephone: (212) 294- 6700
   Facsimile: (212) 294-4700
 6
 7 Cardelle B. Spangler (pro hac vice)
   cspangler@winston.com
 8 35 West Wacker Drive
   Chicago, Illinois 60601
 9 Telephone: (312) 558-5600
10 Facsimile: (312) 558-5700
11 LATHAM & WATKINS LLP
   Jamie L. Wine (Bar No. 181373)
12 jamie.wine@lw.com
   Kuan Huang (pro hac vice)
13 kuan.huang@lw.com
14 885 Third Avenue
   New York, NY 10022
15 Phone: (212) 906-1200
16 Michele D. Johnson (Bar No. 198298)
17 michele.johnson@lw.com
   650 Town Center Drive
18 Costa Mesa, CA 92626
   Phone: (714) 540-1235
19 *Additional counsel on signature page
20                     UNITED STATES DISTRICT COURT
21                    CENTRAL DISTRICT OF CALIFORNIA
22
23   ALEX MORGAN, et al.,                  Case No. 2:19-cv-01717-RGK-AGR
24                     Plaintiffs,         Judge: Hon. R. Gary Klausner
25         v.
26   U.S. SOCCER FEDERATION, INC.,         JOINT STATEMENT REGARDING
                                           PENDING MOTIONS
27                     Defendant.
28

                   JOINT STATEMENT REGARDING PENDING MOTIONS
                           CASE NO. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 255 Filed 05/15/20 Page 2 of 3 Page ID #:10320



 1            JOINT STATEMENT REGARDING PENDING MOTIONS
 2         Pursuant to the Court’s May 4, 2020 Order, the parties jointly submit this
 3 statement indicating the status of pending motions following the Court’s Order
 4 Regarding Plaintiffs’ Motion for Partial Summary Judgment and Defendant’s
 5 Motion for Summary Judgment (DE 250).
 6
 7 Plaintiffs agree that their:
 8       Motions in Limine Nos. 2-4, 5, 8, and 11 (DE 203, 205, 206, 207, 214, and
 9         247) are moot;
10       Motions in Limine Nos. 1, 6, and 9 (DE 202, 209, and 215) remain pending;
11       Motion in Limine No. 7 (DE 211) is moot as to Lisa Levine, but otherwise
12         remains pending; and
13       Motion in Limine No. 10 and Motion to Exclude Defendant’s Expert
14         Testimony (DE 216 and 167) are moot as to Justin McCrary, but otherwise
15         remain pending.
16
17 U.S. Soccer agrees that its:
18       Motions in Limine Nos. 1, 2, and 5 (DE 210, 204, 240) remain pending; and
19       Motions in Limine Nos. 3 and 4 (DE 212 and 208) are moot.
20
21
22
23
24
25
26
27
28

                    JOINT STATEMENT REGARDING PENDING MOTIONS
                            CASE NO. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 255 Filed 05/15/20 Page 3 of 3 Page ID #:10321



1 DATED: May 15, 2020                                 Respectfully submitted,
2        LATHAM & WATKINS LLP                      WINSTON & STRAWN LLP
3
         By: /s/ Jamie L. Wine                      By: /s/ Jeffrey L. Kessler1
4
            Jamie L. Wine                              Jeffrey L. Kessler
5           Michele D. Johnson                         David G. Feher
            Kuan Huang                                 Cardelle B. Spangler
6
            Sarah M. Gragert                           Diana Hughes Leiden
7                                                      Jeanifer E. Parsigian
8
9    Attorneys for UNITED STATES                   Attorneys for PLAINTIFFS
     SOCCER FEDERATION
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
       I, Jeffrey L. Kessler, attest that all other signatories listed, and on whose behalf this
     filing is submitted, concur in the filing’s content and have authorized the filing.
                     JOINT STATEMENT REGARDING PENDING MOTIONS
                             CASE NO. 2:19-cv-01717-RGK-AGR
